Citation Nr: 1708520	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-34 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right knee meniscectomy residuals with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel






INTRODUCTION

The Veteran had active service from May 2000 to June 2007 with additional Reserve service. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO, in pertinent part, granted service connection for right knee meniscectomy residuals with osteoarthritis and assigned a 0 percent rating, effective June 11, 2007.  Jurisdiction has since been transferred to the RO in Los Angeles, California.  During the course of the Veteran's appeal, the RO assigned an increased 10 percent rating for the Veteran's service-connected right knee meniscectomy residuals with osteoarthritis, effective June 11, 2007, the date of the grant of service connection.  As higher ratings for the disability are available, the appeal continues.  

In September 2012 and March 2016, the Board remanded the issue for further development.  

The Board notes an April 2011 rating decision granted service connection for right knee collateral ligament instability and assigned a separate 20 percent rating, effective February 5, 2011.  The Veteran initiated, but did not perfect an appeal of this determination.  Thus, the rating assigned for that disability is not currently before the Board. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks an increased disability rating in excess of the 10 percent currently assigned for right knee meniscectomy residuals with osteoarthritis.  After a review of the evidence the Board finds that additional development is needed prior to deciding this issue.

The Veteran was afforded VA right knee examinations in January 2008, February 2011, and May 2016.  The examination reports reflect a limitation of flexion among other symptoms related to the service-connected right meniscectomy residuals with osteoarthritis.  The Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  The VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  The Board notes the Veteran has claimed service connection for a left knee disability in the past.  If the examiner determines the opposite joint is damaged, it need not be tested.

The record reflects the Veteran receives VA treatment.  The most recent VA treatment records are from September 2016.  Therefore, any updated VA records should be obtained and associated with the claims file on remand.

Considering that the issue is being remanded for other development, the Board will request that the Veteran be provided a new opportunity to identify and/or submit any outstanding private treatment records.  Indeed, an April 2009 VA outpatient treatment record notes the Veteran reported he had an appointment with a private orthopedist later that month and a January 2015 VA treatment record notes he had dual care at that time, but the most recent records of private treatment for his right knee associated with the file date to December 2008 from the Pacific Orthopaedic Institute.  The Board notes the January 2015 VA outpatient treatment record notes he underwent a right knee arthroscopic surgery in 2011.  No records from a 2011 right knee arthroscopy have been made part of the claims file.  The Veteran should be requested to identify all the dates and places of treatment for the right knee and all identified outstanding treatment records should be obtained and associated with the claim file. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records of evaluation and/or treatment of the right knee disability and any associated complications from September 2016 to the present; records of treatment from the Pacific Orthopaedic Institute from December 2008 to the present; and any records of a 2011 right knee arthroscopic surgery referred to in the January 2015 VA outpatient treatment record.  The AOJ should take all the necessary steps to obtain the outstanding records, including securing any required releases of information forms from the Veteran.  All records and/or responses received should be associated with the claims file.

2. The AOJ should schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected right knee disability.  All necessary studies and tests should be conducted. 

With regard to the right knee, range of motion testing should be accomplished.  If the examiner determines the opposite joint is damaged, it need not be tested.  The examiner must test and record the range of motion for the right knee, and left knee if undamaged, in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should identify any and all residual manifestations found to be associated with the Veteran's service-connected right knee disability and fully describe the extent and severity of those manifestations.  The report should document the presence or absence of ankylosis of the knee; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion; symptomatic removal of semilunar cartilage; and genu recurvatum.

3. After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




